Citation Nr: 0304425	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  95-35 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from April 
to October 1972.  He also had additional, short periods of 
active duty while a member of the Marine Corps Reserve.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  When it was previously before the Board in 
August 1997 and July 1999, it was remanded for further 
evidentiary development.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran is impotent; there is no competent evidence of a 
nexus between any erectile dysfunction and the veteran's 
military service or a service connected disability.


CONCLUSION OF LAW

Service connection for impotence is not warranted.  
38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. §§ 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has now been considered on the merits.  The record 
includes some service medical records, VA treatment and 
examination reports, and private medical records.  The 
appellant was notified of the applicable laws and 
regulations.  The Board remands, the rating decision, the 
statement of the case, and the supplemental statements of the 
case have informed him what he needs to establish entitlement 
to the benefits sought and what evidence VA has obtained.  He 
was notified of the enactment and provisions of the VCAA, 
including of his and VA's relative responsibilities in 
development of evidence in March 2001 correspondence.  
Further, in October 1997 correspondence, the veteran was 
apprised exactly of his responsibilities in the development 
of evidence pertinent to his claim.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  And when he was last scheduled for 
a VA examination in conjunction with this claim, he was 
advised that the examination was deemed necessary, and that 
if he failed to report, the determination would be based on 
the evidence of record.

Factual Background

Service medical records, including those related to the 
veteran's Reserve service, reveal no complaints of impotence 
or erectile dysfunction.  All examinations and treatment 
records are silent regarding such complaints or related 
findings.  He was treated for complaints of a swollen 
testicle and hernias, and for a back injury.  

In October 1974, the veteran underwent a left inguinal 
herniorrhaphy.  The veteran reported that he had difficulty 
achieving full erection, which he attributed to his hernia.

Private medical records from June 1994 to August 1997 reveal 
complaints of  back pain and difficulty with a right inguinal 
hernia.  The veteran was prescribed pain medication for his 
back, and in February 1996 he complained that the medication 
was producing some difficulty with erections.

Private medical records from August 1997 reveal that the 
veteran underwent a right inguinal hernia repair.  During the 
related examination, the veteran did not complain of 
impotence or erectile dysfunction.

VA treatment records from February 1995 to March 2001 reveal 
complaints of impotence.  Several doctors reported impotence 
as a diagnosis, but there is no indication as to who may have 
initially diagnosed the condition or when.  A May 1999 
evaluation report lists impotence among the diagnoses, 
although there were no complaints of erectile dysfunction or 
impotence noted in the examination or history.  In March 
2000, the veteran complained of impotence which Viagra had 
not helped.  The assessment indicated that impotence was due 
to a high cholesterol level.

On May 1998 VA genitourinary examination, the veteran 
complained of right testicular pain, which had been present 
since a hernia repair.  On examination, the left testicle was 
normal; the right testicle was tender to palpation.  Right 
orchialgia was diagnosed, but the examiner could not state 
whether such was due to a hernia repair.  In a June 1998 
addendum to this report, the examiner opined that the right 
inguinal hernia was not related to service, and the veteran's 
impotence and orchialgia were more likely than not secondary 
to the right inguinal hernia.  In a second, August 1998 
addendum, requested by the RO to clarify whether there was a 
confirmed diagnosis of impotence, the examiner opined that 
the veteran was not impotent.

On March 2000 VA genitourinary examination, the veteran 
reported that he had normal erections prior to the 
development of hernias in 1972.  The examiner noted that the 
veteran had fathered a child in 1974.  He described soft 
erections of short duration.  His libido and sexual interest 
were normal.  Viagra had been unsuccessfully tried.  Physical 
examination was unremarkable.  The impression was reported 
impotence, "which no physician can verify by physical 
exam."  The examiner did state that the impotence was 
unrelated to any hernia repair, but the etiology was unclear.

VA treatment records from January 2002 to May 2002 reveal no 
complaints of or treatment for impotence or erectile 
dysfunction.

Social Security Administration records did not report any 
complaints of or treatment for impotence or erectile 
dysfunction.

The veteran was scheduled for, and notified of, another VA 
genitourinary examination in June 2002; without giving cause, 
he failed to report for such examination.

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for disability that is proximately due to, or the result of, 
a service connected disability.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999). 

The duty to assist a veteran in substantiating his claim is 
not a one way street.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Where a veteran fails to report for a required 
examination in connection with an original claim for 
compensation benefits, the claim shall be decided on the 
evidence of record.  38 C.F.R. § 3.655(b).  Here, the veteran 
was scheduled for, and notified of, a genitourinary 
examination in June 2002, but he failed to report.  He had 
previously failed to report for other genitourinary 
examinations.

The veteran has alleged that he is impotent, and has 
attributed this condition to, alternatively, 
service-connected back injury or repair of service-connected 
hernias.

As a layperson, the veteran is not competent to offer an 
opinion regarding a diagnosis of impotence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Several treating doctors 
have listed impotence as a diagnosis, but the record contains 
no objective support for that diagnosis.  It is apparently 
based on the veteran's reports of difficulty obtaining and 
maintaining full erection.  However, a recent VA examiner 
commented that no physician had been able to verify the 
diagnosis, and he additionally noted that the veteran had 
fathered a child after he stated he began having problems.  
In August 1998, a VA examiner specifically reported that the 
veteran was not impotent.  

Moreover, even those physicians who did list impotence as a 
diagnosis did not identify an etiology.  Some attributed it 
to the hernia repairs, others to medication or a high 
cholesterol level.  

In light of the fact that the record still reflected some 
uncertainty as to medical diagnosis and nexus, the RO sought 
a clarifying opinion.  Without explanation the veteran failed 
to report for the examination scheduled for that purpose.  He 
has repeatedly failed to report for scheduled VA 
examinations, despite being advised that such examinations 
were needed for a determination on his claim, and that a 
failure to report would result in the claim being decided 
based on evidence of record (by implication insufficient to 
grant the benefit sought).  In the absence of any clinical 
confirmation that the veteran is impotent, and without any 
competent (medical) evidence that, if present, impotence is 
service related, service connection for impotence is not 
warranted. 

[The Board notes incidentally that should the veteran appear 
for a future VA examination scheduled to determine the nature 
and etiology of his erectile disability, if any, the report 
of such examination could serve as a basis for reopening this 
claim.] 


ORDER

Service connection for impotence is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

